DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 20. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1 and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Porat (U.S. Patent Publication No. 2013/0152970 A1) in view of Kearns (U.S. Patent Publication No. 2012/0182392 A1).
Regarding Independent Claim 1, Porat teaches a pool cleaner control system to locate and remove debris from an aquatic environment, the pool cleaner control system comprising: a pool cleaner (pool cleaner, 10; Fig. 1) including a housing (housing, 80) defined by one or more walls (Fig. 1); an imaging device (sensor unit, 150; Paragraphs [0021] and [0047]) operably connected to the pool cleaner (10; Paragraph [0047]) and configured to acquire at least one primary image of the aquatic environment (via sensors, 60; Paragraph [0049]); and a controller (control unit, 280; Fig. 2A) in communication with the imaging device (Paragraph [0047]), wherein the controller (280) identifies candidate debris from the at least one primary image (Paragraph [0080]), analyzes at least two potential debris-containing pathways (Paragraph [0021] – Porat specifically teaches the method including activating an automatic pool cleaner for a fixed time interval to traverse a surface while operating one or more sensors to detect foreign objects (or more than one object), thus two or more pathways), and determines an optimal cleaning pathway for each of the at least one primary image (Paragraph [0082]), and navigates the pool cleaner (10) to the candidate debris along the optimal cleaning pathway until the aquatic environment is clean (Paragraph [0082]).

    PNG
    media_image1.png
    580
    491
    media_image1.png
    Greyscale

Porat does not explicitly teach determining which of the at least two potential candidate debris-containing pathways is an optimal cleaning pathway.
Kearns, however, teaches the controller is further configured to determine which of the at least two potential pathways is an optimal pathway (Paragraphs [0005] and [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Porat to further include the controller is further configured to determine which of the at least two potential candidate debris-containing pathways is an optimal cleaning pathway, as taught by Kearns, to provide a device that is capable of determining the best outcome without having to make multiple attempts, thus saving the user time and money from wear and tear. 
Regarding Claim 4, Porat, as modified, teaches all of the elements of claim 1 as discussed above.
Porat does not explicitly teach the control system wherein the controller is further configured to utilize historical data of previous images including a particular object to determine whether the particular object is non-debris or candidate debris for removal.   
Kearns teaches wherein the controller is further configured to utilize historical data of previous images including a particular object to determine whether the particular object is non-debris or candidate debris for removal (Paragraph [0178]; Kearns teaches information that is available that had been previously contributed and such information could be used on future maps, thus teaching historical data).   

Regarding Claim 5, Porat, as modified, teaches all of the elements of claim 1 as discussed above.
Porat does not explicitly teach the control system wherein the imaging device is further configured to acquire one or more images of the environment continuously. 
Kearns, however, teaches the control system wherein the imaging device is further configured to acquire one or more images of the environment continuously (Paragraph [0155]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Porat to further include the control system wherein the imaging device is further configured to acquire one or more images of the environment continuously, as taught by Kearns, to provide a device that is capable of tracking objects, thus allowing the system the capability to know if foreign matter has been introduced within the cleaning range and to effectively clean given range.
Regarding Claim 6, Porat, as modified, teaches the pool cleaner control system wherein the imaging device is a camera (Paragraph [0070]).   

Claims 2 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Porat (U.S. Patent Publication No. 2013/0152970 A1) in view of Kearns (U.S. Patent Publication No. 2012/0182392 A1) and Gouchunxu et al. (U.S. Patent Publication No. 2011/0035053 A1).
Regarding Claim 2, Porat, as modified, teaches all of the elements of claim 1 as discussed above.
Porat does not explicitly teach the controller is further configured to assign a path score to the at least two potential pathways and selecting the optimal cleaning pathway having the highest path score.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Porat to further include the controller is further configured to assign a path score to the at least two potential pathways and selecting the optimal cleaning pathway having the highest path score, as taught by Gouchunxu, to provide a device that is capable of determining the best outcome without having to make multiple attempts, thus saving the user time and money from wear and tear. 
Regarding Independent Claim 18, Porat teaches a method of determining a path for a pool cleaner (10) including an imaging device (sensor unit, 150; Paragraphs [0021] and [0047]), the method comprising the steps of controlling the imaging device to acquire one or more primary images from the imaging device (via sensors, 60; Paragraph [0049]); receiving the one or more primary images from the imaging device (0082), analyzing the one or more primary images (Paragraph [0049]) to identify at least two potential debris containing pathways through an aquatic environment (Paragraph [0021] – Porat specifically teaches the method including activating an automatic pool cleaner for a fixed time interval to traverse a surface while operating one or more sensors to detect foreign objects (or more than one object), thus two or more pathways), identifying debris along the at least two potential debris containing pathways utilizing the one or more primary images (Paragraph [0082]) and navigating the pool cleaner to remove the debris along the optimal pathway (Paragraph [0082]).  
Porat does not explicitly teach, calculating a path score for each of the at least two potential debris containing paths having debris within the environment and selecting an optimal pathway based on the highest path score of the at least two potential pathways. 
Gouchunxu, however, teaches the controller is further configured to assign a path score to the at least two potential pathways and selecting the optimal pathway having the highest path score (Paragraphs [0012] – [0015] Gouchunxu teaches a robot where a path planning method is provided, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Porat to further include the controller is further configured to assign a path score to the at least two potential pathways and selecting the optimal cleaning pathway having the highest path score, as taught by Gouchunxu, to provide a device that is capable of determining the best outcome without having to make multiple attempts, thus saving the user time and money from wear and tear. 
Regarding Claim 19, Porat, as modified, teaches all of the elements of claim 18 as discussed above.
Porat does not explicitly teach the control system wherein the imaging device is further configured to acquire one or more images of the aquatic environment continuously. 
Kearns, however, teaches the control system wherein the imaging device is further configured to acquire one or more images of the environment continuously (Paragraph [0155]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Porat to further include the control system wherein the imaging device is further configured to acquire one or more images of the environment continuously, as taught by Kearns, to provide a device that is capable of tracking objects, thus allowing the system the capability to know if foreign matter has been introduced within the cleaning range and to effectively clean given range.
Regarding Claim 20, Porat, as modified, teaches the method wherein the imaging device is a camera (Paragraph [0070]).

Claims 3 and 7 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Porat (U.S. Patent Publication No. 2013/0152970 A1) in view of Holtz (U.S. Patent Publication No. 2014/0028861 A1).
16 	Regarding Claim 3, Porat, as modified, teaches all of the elements of claim 1 as discussed above.

Holtz, however, teaches the control system wherein the controller is further configured to: create a secondary image from the at least one primary image (Paragraph [0006]), the secondary image being the at least one primary image with enhanced contrast (Paragraph [0006]), binarize the secondary image to create a tertiary image (Paragraph [0048]), wherein black and white contrast is created within the tertiary image and filter out noise and artifacts from the tertiary image to identify objects to be removed from the environment (Paragraphs [0006] and [0048]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Porat to further include the controller is further configured to: create a secondary image from the at least one primary image, the secondary image being the at least one primary image with enhanced contrast, binarize the secondary image to create a tertiary image, wherein black and white contrast is created within the tertiary image, as taught by Holtz, to allow a user store images for historical data comparisons, thus providing an optimal cleaning device. 
Regarding Independent Claim 7, Porat teaches a pool cleaner control system to locate and remove debris from an aquatic environment, the pool cleaner control system comprising:  24Attorney Docket No. 144074.01289 CLEAN COPYan imaging device (sensor unit, 150; Paragraphs [0021] and [0047]) configured to be coupled on a housing (80) of a pool cleaner (10; Paragraph [0047]); and a controller (control unit, 280; Fig. 2A) in communication with the imaging device (Paragraph [0047]), the controller (280) configured to control the imaging device to acquire at least one primary image from the imaging device (via sensors, 60; Paragraph [0049]); receive the at least one primary image from the imaging device (Paragraph [0049]), track the objects to be removed from the aquatic environment (Paragraph [0021]), determine which of the objects to be removed from the aquatic environment should be removed next (Paragraph [0021] – Porat specifically teaches the method including activating an automatic pool cleaner for a fixed time interval to traverse a surface while operating one or more sensors to detect foreign objects (or more than one object), thus two or more 
Porat does not teach creating a secondary image from the at least one primary image and a tertiary image; the secondary image being the at least one primary image with enhanced contrast, binarize the secondary image to create a tertiary image, wherein black and white contrast is created within the tertiary image, filter out noise and artifacts from the tertiary image to identify objects to be removed from the environment; Porat does not explicitly teach.
Holtz, however, teaches creating a secondary image from the at least one primary image (Paragraphs [0006] and [0048]), the secondary image being the at least one primary image with enhanced contrast (Paragraphs [0006] and [0048]); binarize the secondary image to create a tertiary image, wherein black and white contrast is created within the tertiary image (Paragraphs [0009] and {0048]); filter out noise and artifacts from the tertiary image to identify objects to be removed from the environment (Paragraphs [0006]  [0048] [0053] [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Porat to further include a secondary image from the at least one primary image, the secondary image being the at least one primary image with enhanced contrast; binarize the secondary image to create a tertiary image, wherein black and white contrast is created within the tertiary image; filter out noise and artifacts from the tertiary image to identify objects to be removed from the environment, as taught by Holtz,   to allow a user store images for historical data comparisons, thus providing an optimal cleaning device. 
Regarding Claim 8, Porat, as modified, teaches the pool cleaner control system wherein the imaging device is a camera (Paragraph [0070]).  
Regarding Claim 9, Porat, as modified, teaches all of the elements of claim 7 as discussed above.
Porat does not teach the pool cleaner control system wherein the secondary image is a linear combination of a first percentage of a saturation channel and a second percentage of a blue channel. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Porat to further include the secondary image is a linear combination of a first percentage of a saturation channel and a second percentage of a blue channel, as taught by Holtz, to allow a user to convert images to filter out unwanted noise.
Regarding Claim 10, Porat, as modified, teaches all of the elements of claim 9 as discussed above.
Porat does not teach the pool cleaner control system wherein each pixel of the linear combination has a pixel value that represents a brightness characteristic of the secondary image.  
Holtz teaches the pool cleaner control system wherein each pixel of the linear combination has a pixel value that represents a brightness characteristic of the secondary image (Figs. 9a – 9c; Paragraph [0034]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Porat to further include each pixel of the linear combination has a value that represents a brightness characteristic of the secondary image, as taught by Holtz, to allow a user to convert images to filter out unwanted noise.
Regarding Claim 11, Porat, as modified, teaches all of the elements of claim 10 as discussed above.
Porat does not teach the pool cleaner control system wherein the controller binarizes the secondary image by changing each pixel above a threshold value to white and each pixel below the threshold pixel value to black.  
Holtz, however, teaches the pool cleaner control system wherein the controller binarizes the secondary image by changing each pixel above a threshold value to white and each pixel below the threshold value to black (Paragraphs [0010 and 0048]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Porat to further include the controller binarizes the 
Regarding Claim 12, Porat, as modified, teaches all of the elements of claim 11 as discussed above.
Porat does not teach the pool cleaner control system wherein the threshold pixel value is between about 100 to about 200.  
Holtz, however, teaches the pool cleaner control system wherein the threshold pixel value is between about 100 to about 200 (Paragraph [0061] - .delta.Sub.1 are small values (e.g., 100 nm)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Porat to further include the threshold value is between about 100 to about 200, as taught by Holtz, to allow a user to convert images to filter out unwanted noise.
Regarding Claim 13, Porat, as modified, teaches all of the elements of claim 11 as discussed above.
Porat does not teach the pool cleaner control system wherein a user determines the threshold pixel value based on the environment.  
Holtz, however, teaches the pool cleaner control system wherein a user determines the threshold pixel value based on the environment (Paragraph [0117]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Porat to further include a user determines the threshold value based on the environment, as taught by Holtz, to allow a user store images for historical data comparisons. 
Regarding Claim 14, Porat, as modified, teaches all of the elements of claim 7 as discussed above.
Porat does not teach the pool cleaner control system wherein noise and artifacts smaller than a threshold size are filtered out of the tertiary image.  
Holtz, however, teaches the pool cleaner control system wherein noise and artifacts smaller than a threshold size are filtered out of the tertiary image (Paragraph [0089]).  
.

Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Porat (U.S. Patent Publication No. 2013/0152970 A1) in view of Holtz (U.S. Patent Publication No. 2014/0028861 A1) and Szatmary et al. (U.S. Patent Publication No. 2016/0375592 A1).
Regarding Claim 15, Porat, as modified, teaches all of the elements of claim 14 as discussed above.
Porat, in view of Holtz does not teach the pool cleaner control system wherein the threshold size is about 5 millimeters.  Although Holtz teaches noise and artifacts smaller than a threshold size to filter out noise (Paragraph [0010], Holtz does not explicitly teach the threshold size is about 5 millimeters.
Szatmary however, teaches the control system wherein the threshold size is about 5 millimeters (Paragraphs [0089 and 0104]) and is relied upon to show that it would have been obvious to one having ordinary skill in the art to teach a threshold size of 5 millimeters since finding an optimal threshold size to filter noise is considered to be of ordinary skill in the art.
Regarding Claim 16, Porat, as modified, teaches all of the elements of claim 7 as discussed above.
Porat does not teach the pool cleaner control system wherein the controller is further configured to analyze movement of the objects in the aquatic environment to determine if the objects are non- debris or candidate debris for removal from the aquatic environment.  
Szatmary, however, teaches the control system wherein the controller is further configured to analyze movement of the objects in the environment to determine if the objects are non- debris or candidate debris for removal from the environment (Paragraph [0145]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Porat to further include the controller is further configured to analyze movement of the objects in the environment to determine if the objects are non- debris or 
Regarding Claim 17, Porat, as modified, teaches all of the elements of claim 16 as discussed above.
Porat further teaches the pool cleaner control system wherein the controller is further configured to navigate the pool cleaner to remove candidate debris from the aquatic environment (Paragraph [0082]).  
Response to Arguments
Applicant's arguments, filed February 8, 2021 with respect to t rejection of claims 1 – 20 under USC 112(b) have been fully considered and are persuasive, therefore the rejections under 112(b) have been withdrawn.  
Applicant's arguments, filed February 8, 2021 with respect to the rejection of independent claims 1 and 18 under USC 102 have been fully considered and are persuasive, therefore the rejection has been withdrawn. Although Porat teaches a pool cleaner control system, the reference fails to explicitly teach determining which of the at least to potential candidate debris-containing pathway is optimal. 
Applicant's arguments, filed February 8, 2021 with respect to the rejection of independent claims 7 under USC 103 has been fully considered and are not persuasive, therefore the rejection has been maintained.
Claim Rejections – Section 103
Claim 7 – Applicant argues that Porat is silent as to a pool cleaner that can make a decision about which object should be removed next among multiple identified objects
Examiner respectfully disagrees with the arguments presented. Porat specifically teaches the method including activating an automatic pool cleaner for a fixed time interval to traverse a surface while operating one or more sensors to detect foreign objects (or more than one object), thus two or more pathways (Paragraph [0021]).  Porat further teaches in Paragraph [0082] – algorithms that determine an optimal path, thus upon cleaning the pool, the pool cleaner, 10 can identify two or more object and determine the optimal path for each object to be removed. Once the initial object is removed the pool cleaner would advance to remove the next object)
Applicant's arguments, filed February 8, 2021 with respect to the amended claims 1 – 20 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723